ORDER
PER CURIAM.
On consideration of the motion of respondent to dismiss, it is
ORDERED that the motion to dismiss is denied. Under D.C.App.R. 15(b), a party must file a petition for review within 15 days after having been given formal notice of the agency decision, not 15 days from the date of the order. E.g., Glenwood Cemetery v. District of Columbia Zoning Commission, 448 A.2d 241, 242 (D.C.1982). Therefore, it is
FURTHER ORDERED by the court, sua sponte, that the District of Columbia Department of Employment Services cease and desist from advising applicants for benefits that the agency decision will become final 15 days from the date of the decision. Rather, the Department’s notice shall state that the decision will become final 15 days after formal notice of the decision is given and shall refer to D.C.App.R. 15(b).